SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

988
KA 11-01850
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ROBERT KNIGHTON, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT B. HALLBORG,
JR., OF COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Thomas P.
Franczyk, J.), rendered July 12, 2011. The judgment convicted
defendant, upon a nonjury verdict, of criminal contempt in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon a
nonjury verdict of criminal contempt in the first degree (Penal Law §
215.51 [c]), defendant contends that the verdict is against the weight
of the evidence. We reject that contention. Viewing the evidence in
light of the elements of the crime in this nonjury trial (see People v
Danielson, 9 NY3d 342, 349), and affording great deference to County
Court’s credibility determinations (see People v White, 43 AD3d 1407,
1408, lv denied 9 NY3d 1010), we conclude that the verdict is not
against the weight of the evidence (see generally People v Bleakley,
69 NY2d 490, 495). We note, however, that the certificate of
conviction incorrectly recites that defendant was convicted of
criminal contempt in the first degree under Penal Law § 215.51 (b)
(v), and it must therefore be amended to reflect that he was convicted
of that crime under Penal Law § 215.51 (c) (see People v Saxton, 32
AD3d 1286, 1286).




Entered:   September 27, 2013                      Frances E. Cafarell
                                                   Clerk of the Court